Citation Nr: 1007934	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-13 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right ankle sprain.  




ATTORNEY FOR THE BOARD

J. Connolly, Counsel










INTRODUCTION

The Veteran served on active duty from July 2000 to December 
2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The claims file has since been transferred to 
the New Orleans, Louisiana RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

In the January 2007 rating decision, service connection was 
granted for right ankle sprain and a 10 percent rating was 
assigned effective August 2006.  Within one year, the Veteran 
requested a higher rating.  His statement is accepted as a 
notice of disagreement as to the January 2007 rating decision 
since it was received within a year of that determination.  
See also 38 C.F.R. § 3.156(b).  The Veteran has further 
asserted that his right ankle disability has worsened and 
that he was experiencing pain.  He referred to being seen by 
a VA physician.  The VA treatment records were obtained and 
show that he reported that his foot was bothering him in 
November 2008.  However, specific right ankle treatment is 
not reflected in the records.  As the Veteran has asserted 
that his service-connected disability has worsened since his 
last examination, he should be afforded a new examination in 
compliance with VA's duty to assist.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

In addition, since the Veteran has maintained that he has 
received VA treatment for his right ankle, recent treatment 
records from the New Orleans VA Medical Center should be 
obtained.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of all treatment records 
related to the Veteran's right ankle from 
the New Orleans VA Medical Center, dated 
from September 2009 forward.  

2.  Thereafter, schedule the Veteran for 
a VA orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
indicate in the report that the claim 
file was reviewed.  All necessary tests, 
including x-rays if indicated, should be 
conducted.

The examiner should identify all 
residuals attributable to the Veteran's 
right ankle sprain.

The examiner should report the range of 
motion measurements for the right ankle 
in degrees.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
right ankle is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report. 

A rationale for any opinion expressed 
should be provided.

3.  Finally, readjudicate the claim on appeal 
in light of all of the evidence of record.  
If the issue remains denied, the Veteran 
should be provided with a supplemental 
statement of the case, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

